Citation Nr: 9915375	
Decision Date: 05/21/99    Archive Date: 06/07/99

DOCKET NO.  98-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1965.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The RO denied service connection for degenerative 
arthritis of the knees in July 1995 and the veteran did not 
file a timely appeal.

2.	Evidence submitted since the RO's July 1995 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision, denying service connection 
for degenerative arthritis of the knees is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  3.104, 20.1103 
(1998).

2.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for arthritis 
of the knees.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted for a disorder which was 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Further, 
arthritis may be presumed to have been incurred during 
service if it becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In this case, the RO denied service connection for 
degenerative arthritis of the knees in July 1995.  As a 
timely appeal was not perfected, that rating decision is 
final and may not be reopened on the same factual basis.  
38 U.S.C.A. § 7105.  A claim which is final may be reopened 
through the submission of new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

The evidence of record at the time of the July 1995 decision 
consisted of service medical records; a statement from C. W. 
Lighthizer, M.D., dated in October 1968; VA outpatient 
treatment records, dated from March 1969 to March 1995; VA 
examination reports, dated in September 1969, January 1986, 
October 1991, February 1993, August 1994, and January 1995; a 
December 1972 private psychology report from Cambridge State 
Hospital; a March 1973 private narrative summary from 
Cambridge State Hospital; private treatment records from 
Central Ohio Psychiatric Hospital for treatment received from 
September to October 1985; private treatment records from 
Cambridge Mental Health Center, for treatment received from 
November 1984 to April 1985; VA hospital medical records for 
treatment received from November 1985 to February 1986 and 
from September to October 1986; VA x-ray studies, dated in 
October 1991, February 1993, August 1994, and January 1995; 
and a June 1995 RO hearing transcript.

The service medical records reveal that a telephone pole fell 
on the veteran's left lower leg in May 1962.  He was noted to 
have tenderness over the tibia.  There was full range of 
motion.  An x-ray study was negative.  The diagnosis was left 
knee contusion.

At a May 1965 separation examination the veteran's lower 
extremities were clinically normal.

A September 1969 VA examination report indicated that there 
was full range of knee motion without swelling.  Neurological 
examination was negative for any abnormality.

A February 1993 x-ray study revealed that the veteran had 
left knee degenerative changes.  On VA general medical 
examination in August 1994, the veteran complained of sharp 
bilateral knee pain.  The diagnosis was osteoarthritis.  X-
ray study indicated chondrocalcinosis and osteopenia in the 
left knee with more advanced arthritic changes in comparison 
to the right knee.  

A January 1995 VA general medical examination reported that 
the veteran had a history of bilateral knee osteoarthritis, 
and the diagnosis was bilateral knee osteoarthritis.  On 
examination of his joints the veteran complained of bilateral 
knee pain, and again the diagnosis was bilateral knee 
osteoarthritis.  X-ray study showed minimal degenerative 
changes on the right with moderate degenerative changes on 
the left.

VA outpatient treatment records, dated from February to March 
1995, show treatment for knee problems, including left knee 
effusion, status post knee arthralgia, effusion of the left 
knee secondary to chondromalacia, and bilateral degenerative 
joint disease.

The remainder of the records listed above do not pertain to a 
knee disorder.

Since July 1995, the veteran has submitted the following 
additional evidence for consideration:  (i) Duplicate service 
medical records; (ii) a Miami Valley Hospital magnetic 
resonance imaging (MRI) study, dated in August 1996; (iii) x-
ray studies from Frederick C. Smith Clinic, Inc., dated in 
September 1992, October 1992, November 1992, and March 1993; 
(iv) an October 1992 MRI study from Frederick C. Smith 
Clinic, Inc.; (v) a November 1992 Medcenter Hospital 
Operation Report; (vi) an April 1997 private examination 
report; (vii) an October 1998 BVA video conference hearing 
transcript; and (viii) statements by the appellant and his 
representative in support of his claim. 

Significantly, however, after carefully considering the 
evidence submitted since the July 1995 RO decision, in light 
of evidence previously available, the Board is compelled to 
find that the veteran has not submitted evidence which is new 
and material.  In this regard, the evidence submitted since 
the last final RO decision records the veteran's complaints 
of bilateral knee arthritis, it documents his contention that 
his symptoms began in service and offers current diagnoses 
for bilateral knee arthritis.  The treatment reports, 
however, do not further address the etiology of the veteran's 
claimed disability.  In this regard, it must be recalled that 
before service connection may be granted there must be 
competent evidence of a nexus between the inservice injury or 
disease and the current disability.  Such a nexus must be 
shown by medical evidence.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, as there remains no competent evidence 
linking bilateral knee arthritis to his active duty service, 
or the one year postservice presumptive period, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.

The appellant has suggested that his claimed bilateral knee 
arthritis is due to his service.  While the statements from 
the veteran are new, they are immaterial because they do not 
provide a competent basis upon which to suggest that the 
appellant's military service caused or aggravated arthritis 
of the knees.  Lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  While 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Thus, he cannot provide 
the required medical nexus between bilateral knee arthritis 
and service, or as to a disorder subject to presumptive 
service connection, whether any such disorder was 10 percent 
disabling within one year of service.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).  Hence, his opinion is insufficient to 
reopen this claim.  

Therefore, the Board must conclude that as was the situation 
in the last final RO decision, competent evidence of a nexus 
between bilateral knee arthritis and either the veteran's 
period of military service or the one year postservice 
presumptive still has not been provided.  Hence, the evidence 
submitted since the last final decision is not new and 
material.  See Hodge v. West, 155 F.3d 1356 (1998).  The 
benefit sought on appeal must be denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

The benefit of the doubt doctrine does not need to be applied 
in this case because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for bilateral knee 
arthritis, the appeal is denied. 

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

